
	

114 HR 393 IH: To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Young of Alaska (for himself, Mr. Jones, Mr. Thompson of California, Mr. DeFazio, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered
			 fish.
	
	
 1.Amendment to the Federal Food, Drug, and Cosmetic Act regarding genetically engineered salmonSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is further amended by adding at the end the following:
			
 (z)If it contains genetically engineered fish unless the food bears a label stating that the food contains genetically engineered fish..
		
